opinión disidente del
juez asociado se. wole.
Me veo obligado a disentir en este caso. La carta de pago expresa que la suma1 depositada debía devolverse al depositante y que dicha carta de pago serviría como defini-tiva si se aprobaba el remate a favor de Francisco Arabía Fradera. Ahora bien, como la ley no- favorece las confisca-ciones, el demandante tenía derecho a que se le devolviera la suma depositada por él a menos que algo ocurriera que impidiera su devolución, por ejemplo, la aprobación del re-mate. Si se aprobó el remate no podría devolverse la can-tidad del depósito, pero de no ser así el demandante tenía derecho a estar en posesión de su propio dinero o su equi-valente. El demandado era quien estaba en la obligación de probar que se había hecho el remate. De igual manera si hubiera habido multas o dejado de cumplir con la ley al demandado incumbía acreditarlo. Era una cuestión de de-fensa’ y como no' se hizo ninguna el’ demandante tenía derecho a.una sentencia a su favoi.